NO.  07-10-0425-CR
NO.
07-10-0426-CR
NO.
07-10-0427-CR
NO.
07-10-0428-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                                   MAY
4, 2011
                                            ______________________________
 
                                                    PRESTON JAMES BYERLY,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
                                                                                                            Appellee
                                              _____________________________
 
                     FROM THE 432ND DISTRICT
COURT OF TARRANT COUNTY;
 
                                NOS. 1158634D;
1159402D; 1158631D; 1160317D;
 
HON. RUBEN GONZALEZ, PRESIDING
                                            ______________________________
 
Memorandum
Opinion
______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Preston
James Byerly (appellant) appeals
his multiple convictions and judgments for aggravated robbery with a deadly
weapon.  Upon pleading guilty to the four
indictments, and after presenting punishment evidence, appellant was sentenced
to forty years in prison for each offense. 
Before us is appointed counsel’s motion to withdraw, together with an Anders1
brief, wherein he certified that, after diligently searching the record, he
concluded that the appeal was without merit. 
Along with his brief, appellate counsel filed a copy of a letter sent to
appellant informing him of counsel’s belief that there was no reversible error
and of appellant’s right to file a response pro se.  By letter dated March 11, 2011, this court
also notified appellant of his right to tender his own response and set April
11, 2011, as the deadline to do so.  To
date, no response has been filed.   
            In
compliance with the principles enunciated in Anders, appellate counsel
discussed six potential areas for appeal. 
They included 1) the adequacy of the indictments, 2) the trial court’s
jurisdiction, 3) whether the open plea of guilty was valid, 4) trial court
error in denying appellant’s motion for new trial, 5) possible punishment error
including a discussion on cruel and unusual punishment and 6) disproportionate
sentencing.  However, counsel then
proceeded to explain why none of the issues required reversal on appeal.
            In
addition, we conducted our own review of the record to assess the accuracy of
appellate counsel’s conclusions and to uncover any reversible error pursuant to
Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).  After doing so, we concur with those conclusions.  
            Accordingly,
the motion to withdraw is granted, and the judgments are affirmed.
 
                                                                                    Brian
Quinn 
                                                                                    Chief
Justice
Do not
publish.  
 




1See
Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.
1396, 18 L. Ed. 2d 493 (1967).